DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin (US 20070271847 A1) in view of Badger (US 20110061308 A1).
Regarding claim 1, Chin discloses or suggests an oven comprising: 
a main body having a cooking chamber (para. 5); and 
a door configured to open and close the cooking chamber (Fig. 1), wherein: 
the door includes an outer glass (100, Fig. 1) forming a front side of the door, a chassis (500, Fig. 1) forming a rear side of the door, and a glass holder (200, Fig. 1) attached to a rear surface of the outer glass and coupled to the chassis (para. 16), 
one of the chassis and the glass holder includes a plurality of locking portions (e.g., screws; para. 24), and the other one of the chassis and the glass holder includes a plurality of locking slots with which the plurality of locking portions moved are locked (suggested in para. 24 since if screws are used to attach the glass holder with the chassis, then there must be corresponding slots for the screws to fasten into), 
the door opens or closes the cooking chamber by rotating with respect to a lower end of thereof (hinges 410 provide rotation in the claimed direction, see para. 20 and Fig. 3), 
the glass holder has a smaller size than the outer glass (Fig. 2 suggests that the outer dimensions of the glass holder is smaller than the outer dimensions of the outer glass; also, the outer glass is larger since the outer glass is a full sheet whereas the glass holder has a large cutout in the center), the glass holder includes a sheet having a rectangular ring- shaped front surface to form a holder through hole (230) at an inner side thereof (Fig. 1; para. 15), and the rectangular ring-shaped front surface of the glass holder is attached to the rear surface of the outer glass (Fig. 2).

Chin fails to disclose:
the plurality of locking slots extend in an upper and lower side direction, the plurality of locking portions are inserted into the plurality of locking slots in a vertical direction of the glass holder, and
where the glass holder is made of metal.

Chin does not disclose wherein the glass holder is metal.  However, the Examiner is taking Official Notice that it is well-known and common knowledge to construct oven door frames out of metal.  Moreover, it would have been obvious to construct the glass holder out of metal since metal is strong, durable, and heat-resistant.  
Badger teaches a door assembly and the technique of fastening two frames (40, 42; Fig. 2) of the door together.  Specifically, Badger teaches wherein a plurality of locking slots (48, Fig. 2) extend in an upper and lower side direction, and where a plurality of locking portions (50, Fig. 2) are inserted into the plurality of locking slots in a vertical direction of the frame (the protrusions are inserted into opening 74 and are moved downward into locking opening 76, see Fig. 19 and para. 66) 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Chin to include the door locking mechanism of Badger, where the plurality of locking slots extend in an upper and lower side direction, and where the plurality of locking portions are inserted into the plurality of locking slots in a vertical direction of the glass holder.  Chin does not explain in detail how the glass holder and the chassis are coupled together.  Badger provides an example technique of securely fastening two door frames together.  Moreover, the door assembly of Chin uses screws to couple the glass holder and chassis together.  The screws may loosen over time, which would cause the glass holder to separate from the chassis. Badger’s door frame coupling technique does not have this design flaw.
Regarding claim 3, modified Chin discloses wherein the glass holder includes a plurality of locking 20protrusions arranged at opposite sides thereof to be spaced above and below each other (similar to how it is shown in Fig. 2 of Badger), and the chassis includes a plurality of locking slots arranged at opposite sides thereof to be spaced above and below each other (similar to how it is shown in Fig. 2 of Badger). 
Regarding claim 4, modified Chin discloses wherein the plurality of locking protrusion includes a hook formed upward (Badger, Fig. 11), and the locking slot (48, Fig. 19 of Badger) has a width gradually decreasing (decreases at portion 74, Fig. 19 of Badger) as being directed upward.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin (US 20070271847 A1) in view of Badger (US 20110061308 A1), as applied to claim 1, and further in view of Lotz (US 4074677 A).
Regarding claim 5, Chin fails to disclose wherein the glass holder is provided with at least one seating portion extending backward from a lower end thereof, the chassis is provided in a lower surface thereof with a seating groove formed in a concave manner to correspond to the seating portion and allow the seating portion to be seated thereon, and the seating portion is fixed to the seating groove through a fastening member.
Lotz teaches an oven door, wherein a glass holder (22, Fig. 4) is provided with at least one seating portion (40) extending backward from a lower end thereof, the chassis (13+32, Fig. 3) is provided in a lower surface thereof with a seating groove (41, Fig. 4) formed in a concave manner to correspond to the seating portion and allow the seating portion to be seated thereon, and the seating portion is fixed to the seating groove through a fastening member (29, Fig. 3).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Chin wherein the glass holder is provided with at least one seating portion extending backward from a lower end thereof, the chassis is provided in a lower surface thereof with a seating groove formed in a concave manner to correspond to the seating portion and allow the seating portion to be seated thereon, and the seating portion is fixed to the seating groove through a fastening member.  The motivation to combine is so that the bottom of the glass holder and the chassis can be securely attached to each other.   The result is a door that is more rigid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762